JONES, Judge.
This is a subrogation suit by Fidelity and Casualty Insurance Company as the collision insurer of Wade Williams and even though it was consolidated with Wil*35liams et al. v. Rohabaugh, reported in La. App., 128 So.2d 31, and Hennigan, et al. v. Rohabaugh, reported in La.App., 128 So.2d 34, for the purpose of trial, there was no judgment rendered by the lower court in this suit and, consequently, no appeal was taken. The apparent reason for no appeal being taken in this case is that there was a stipulation between counsel (page 4 tr.) that should the court render judgment in favor of Wade Williams and against defendant Rohabaugh, then judgment should be rendered in favor of Fidelity and Casualty Company of New York as the collision insurer of Williams in the sum of $325, which is the amount they paid representing the value of the automobile less $100 deductible.
Accordingly, since the court rendered no judgment in favor of Williams, it did not render a judgment in favor of his collision insurer as a result of the above stipulation. Therefore, this case is not before us for review.